 


113 HR 2105 IH: Information Technology Exchange Program Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2105 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Mr. Kilmer (for himself and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the National Defense Authorization Act for Fiscal Year 2010 to extend the pilot program for the temporary exchange of information technology personnel. 
 
 
1.Short titleThis Act may be cited as the Information Technology Exchange Program Act of 2013 or the ITEP Act of 2013.  
2.Extension of exchange program 
(a)In generalSection 1110(d) of the National Defense Authorization Act for Fiscal Year 2010 (5 U.S.C. 3702 note) is amended by striking 2013 and inserting 2023. 
(b)Reporting requirementSection 1110(i) of such Act is amended by striking 2015, and inserting 2024,. 
 
